Citation Nr: 0839585	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO. 07-18 357	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for pes planus.

3. Entitlement to service connection for low back strain.

4. Entitlement to service connection for cataracts.

5. Entitlement to service connection for psoriasis of the 
arms and knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from November 1975 and 
November 1977. There is evidence on file that the veteran 
served with the U.S. Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 

In response to the veteran's request, a personal hearing was 
scheduled for the veteran before a Veterans Law Judge in 
Washington, D.C., on August 14, 2008, and the veteran was 
notified of this hearing by VA letter on June 17, 2008. As 
the veteran failed to appear at the hearing without 
explanation, this case will be decided based on the current 
evidence of record. 38 C.F.R. § 20.702(d) (2008).


FINDINGS OF FACT

1. The veteran does not have hypertension that is causally 
related to service.

2. The veteran does not have pes planus that is causally 
related to service.

3. The veteran does not have low back strain that is causally 
related to service.

4. The veteran does not have cataracts that are causally 
related to service.

5. The veteran does not have psoriasis of the arms and knees 
that is causally related to service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for hypertension are not
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2. The criteria for the establishment of service connection 
for pes planus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for the establishment of service connection 
for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4. The criteria for the establishment of service connection 
for cataracts are not met. 38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2008).

5. The criteria for the establishment of service connection 
for psoriasis of the arms and knees are not met. 38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007). The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this case, the RO sent the veteran a letter in November 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection. 

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility. Additional private evidence was subsequently 
added to the claims file. 

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in an April 2006 letter that a disability rating and 
effective date would be assigned if any of his claims was 
granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159. 

Although no nexus opinion has been obtained with respect 
to the issues on appeal, none is needed. Such development 
is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4). Because not 
all of these conditions have been met, as will be 
discussed below, a VA examination is not necessary. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(Addressing the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.). 

There is no medical evidence of any chronic condition that 
emanates from service. Consequently, the veteran has not 
presented evidence indicating a nexus between current 
disability and service. Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran. Accordingly, the Board finds 
that an etiology opinion is not "necessary." See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues on appeal. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims. The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2008). 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998). As there 
is no evidence that any failure on the part of VA to further 
comply with VCAA reasonably affects the outcome of this case, 
the Board finds that any such omission is harmless. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 


Analysis of the Claims

The veteran seeks service connection for hypertension, pes 
planus, low back strain, cataracts, and psoriasis of the arms 
and knees. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and that the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 

Moreover, in the case of hypertension, service connection may 
be granted if the disorder is manifested to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The veteran's service treatment records do not reveal any 
pertinent complaints or adverse findings. Additionally, 
private treatment records dated from June 1975 to May 1979 do 
not contain any complaints or findings involving the 
disabilities at issue.

The initial medical evidence of any pertinent disorder was in 
January 1980, when mild pes planus was noted on examination 
for the Reserves. Hypertension was initially noted on 
hospitalization in September 1996, and low back pain was 
first reported in VA treatment records in June 2005. However, 
this evidence does not link any of these disabilities to 
service. The medical evidence on file does not show cataracts 
or psoriasis.  

Because there is no evidence in service, or for several years 
thereafter, of any of the disabilities at issue and no nexus 
evidence of a current disability due to service, service 
connection for hypertension, pes planus, low back strain, 
cataracts, and psoriasis of the arms and knees is not 
warranted. 

Although written statements from and on behalf of the veteran 
have been considered, and lay persons are competent to 
testify about symptomatology, a layperson without medical 
training is not qualified to render a medical opinion linking 
a disability to service. See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992).

Thus, the veteran cannot provide competent medical evidence 
of a linkage between any claimed current disorder and 
military service. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for pes planus is denied.

Service connection for low back strain is denied.

Service connection for cataracts is denied.

Service connection for psoriasis of the arms and knees is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


